Citation Nr: 1608213	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right leg limitation of flexion, previously rated as status post right tibial fracture with surgical repair and placement of intramedullary rods with scars.

2.  Entitlement to an initial disability rating in excess of 10 percent for left leg limitation of flexion, previously rated as status post left tibial fracture with surgical repair and placement of intramedullary rods with scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board denied entitlement to a compensable evaluation for the bilateral tibial fractures in an October 2012 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In an October 2013 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated regarding the issues of entitlement to a compensable disability rating for the right and left tibial fractures, noting that it did not address painful motion.  In October 2013, the Court vacated the Board's decision, and remanded the claim to the Board for action consistent with the JMR.

The issues were remanded for further development by the Board in May 2014 to afford the Veteran a VA examination related to his lower leg disabilities, to include a findings regarding painful motion.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a subsequent January 2015 rating decision, the RO granted a 10 percent disability rating for limitation of motion of each leg effective April 3, 2007.  

The issue of entitlement to service connection for a disability manifested by low back pain has been raised by the record in a July 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's disability did not present with impairment resulting in malunion of the right tibia and fibula and moderate knee or ankle disability.  

2.  The Veteran's disability did not present with impairment resulting in malunion of the left tibia and fibula and moderate knee or ankle disability.  

3.  The Veteran's scars did not manifest as deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right leg limitation of flexion status post tibial fracture have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5262 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for left leg limitation of flexion status post tibial fracture have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeals for higher initial ratings arise from a disagreement with the initial evaluations following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in October 2007 and June 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examination reports set forth detailed physical examination findings.  Thus, further examination is not necessary regarding the issues on appeal.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board will address both leg disabilities together in the analysis below as the disabilities stem from the same factual background, are rated under the same regulations, and present with similar symptomatology.  

It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  As such, the Veteran has been granted a 10 percent disability rating for each leg due to pain on motion.  In doing so, the requirements of the JMR have been met and the Board will not further address 38 C.F.R. § 4.59.  

To receive a higher disability rating, the Veteran's status post tibia fracture must present with malunion of the tibia or fibula with moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The Board notes that the Veteran's VA examinations in October 2007 and June 2014 do not show malunion of the tibia and do not show moderate ankle or knee disability due to his service-connected disability.  In October 2007, the examiner specifically noted no evidence of malunion.  In June 2014, the examiner noted that the Veteran's ankle and knee complaints are less likely than not caused by his tibia fractures as there is no clearly diagnosed pathology besides possible tendinopathy or sprain.  Even if the Veteran's complaints were related to his service-connected status post tibial fractures, the Veteran's limitation of motion of the knees to 130 degrees flexion or the ankles to 30 degrees plantar flexion do not indicate a moderate level of disability.  

The Board finds that the Veteran's symptoms manifest without malunion and with mild disability of the knee and ankle that is unrelated to his service-connected status post tibial fracture.  Additionally, the Veteran's scars do not manifest to a compensable degree.  Therefore, the preponderance of the evidence is against the claim.

The Board must also consider entitlement to a separate rating for scars of the lower legs.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the applicable (earlier) regulations, to receive a disability rating for scars of the lower legs, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

In June 2014, the examiner noted that the Veteran had a 7 cm scar on his knee that was linear, not keloid, and not adhered.  The scars on his left leg were 2 cm by 2 cm and 3 cm by 3 cm from the bone graft and on his left iliac crest the scar was 1 cm by 1 cm from his bone harvest.  The examiner noted that the scars are not painful or unstable and that the total area of all related scars is not greater than 39 square cm or 6 square inches.  All scars are not keloid, not adhered, not unstable, and do not affect the range of motion of the knee or ankle.  

As the evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches, the Veteran is not entitled to a separate compensable disability rating for scars of the lower extremities.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's status post tibial fractures are manifested by painful motion.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of lower leg symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's entitlement to TDIU was separately adjudicated.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (distinguishing Rice).  As the Veteran has asserted that his service-connected disabilities do not prevent his employment and the evidence shows that he currently maintains gainful employment, the issue of entitlement to TDIU is not raised by the record.










ORDER

Entitlement to an initial disability rating in excess of 10 percent for right leg limitation of flexion, previously rated as status post right tibial fracture with surgical repair and placement of intramedullary rods with scars, is denied.

Entitlement to an initial disability rating in excess of 10 percent for left leg limitation of flexion, previously rated as status post left tibial fracture with surgical repair and placement of intramedullary rods with scars, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


